Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, involve certain automobiles, exported from Ireland and entered at the port of Miami, Fla.
Stipulated facts, upon which the appeals have been submitted, establish that the proper basis for appraisement of the automobiles in question is cost of production, as defined in section 402a (f) of the Tariff Act of 1930, as amended, and that such statutory value therefor is, and I so hold, as follows:
Anglia DeLuxe Prefect DeLuxe
Material and Labor £281. 86 £292.81
Usual General Expenses 28.19 29.28
Profit 24.80 37.72
Total £334.85 £359.81
Plus £2.10 extra on each automobile for overriders and plus £2.75 extra on each automobile supplied with 4-ply white Sidewall Tubeless Tires in lieu of Standard.
Judgment will be rendered accordingly.
The conclusion follows United States v. Ford Motor Company, 46 Cust. Ct. 735, A.R.D. 124, the record in which case was incorporated herein by consent of the parties.